DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-7, 9-15, and 17-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or make obvious the entire combination of claim recitations set forth in each of claims 1, 7, and 14.  Specifically, the claims require the controller is configured to direct the fairlead motor to drive both the
first roller and the second roller so that each of the first roller and the second roller are rotated by the fairlead motor to pull the line out when the line is being unspooled, and each of the first roller and the second roller are rotated by the fairlead motor to push the line in when the line is being spooled, and (claim 1) the line is pushed or pulled at a speed that maintains tension on the line as it is unspooling or spooling; (claims 7 and 14) the line is pushed or pulled [and] so that the fairlead motor maintains a target current draw.

Formal Matters Outstanding
This application is in condition for allowance except for the following formal matters: 
(1) Claims 10 and 11 depend from claim 8 which has been cancelled.
(2) The second to last line of claims 7 and 14 appear to have a typographical error “the line is pushed or pulled and so that the fairlead motor maintains…” (emphasis added).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.L.A/           Examiner, Art Unit 3654                                                

/SANG K KIM/           Primary Examiner, Art Unit 3654